Mr. JUSTICE BURKE delivered the opinion of the court: In a trial without a jury, Stephen Walker was found guilty of theft as charged and sentenced to one year in the Cook County jail. On appeal the ground advanced for reversal of the judgment is that after the finding of guilty no sentence was imposed by the court. We disagree. The evidence established that on December 27, 1974, Mr. Francis Gavin, a lawyer from the State of Washington, was a patient in a room in Wesley Memorial Hospital, Chicago. Without invitation the defendant, previously unknown to the patient, entered the hospital room and engaged the patient in conversation. Defendant asked Mr. Gavin to give him a dollar, which he refused to do. Defendant then reached across Mr. Gavin’s leg and removed the latter’s wallet from the pocket of his robe. The defendant removed the money which was in the wallet. At this juncture Geraldine Austin, who worked as a secretary in the hospital and who is a cousin of Mr. Gavin, entered the room. She was in the habit of looking in on him each day while he was hospitalized. On seeing the defendant she at first thought he was visiting her cousin. Mr. Gavin told her that the man had his wallet. She looked and saw that in fact the defendant had the wallet in his hand. Miss Austin went into the hall and asked other members of the hospital staff to call the security guards. When the security guards arrived they found the defendant had the wallet, which he placed on a night table upon seeing the officers enter the room. The defendant was taken into custody. Mr. Gavin’s wallet was returned to him. The money the defendant had taken from the wallet was not located. Defendant testified that he came to the hospital to see a friend, that upon discovering that the friend had left the hospital, on his way to leave the hospital he passed Mr. Gavin’s room, waved to him and they conversed. He said that he conversed with Mr. Gavin in the hospital in the past. Defendant denied that he had ever asked Mr. Gavin for money or that he had ever had in his possession a wallet, money or other property belonging to Mr. Gavin.  The court found the defendant guilty of theft as charged in the complaint. A hearing in aggravation and mitigation followed. The record shows that the defendant was sentenced to the Cook County jail for one year. The trial, including the sentence, took place on January 16, 1975. The record shows that the defendant was present during the trial and at the time that he was sentenced. He testified in his own behalf. The defendant has served 183 days of the sentence. The mittimus in due form recites that the defendant was sentenced to imprisonment in the Cook County jail for a term of one year. The record presented to this court does not show any motion for a new trial or to vacate any part of the orders entered. There is no contention that the record does not speak the truth. Defendant relies solely upon the fact that the report of proceedings, certified by the court reporter, does not specifically reflect pronouncement of sentence by the court. During the trial the defendant was represented by competent counsel. The information presented without objection as to matters in aggravation shows the following: In March of 1967, 90 days in the House of Correction for theft. In July of 1968, 84 days in the House of Correction for theft. In April of 1969, on a plea to a burglary charge, 3 years probation; and January, 1971, probation was extended another 2 years on a plea to further indictment. In August of 1970, 6 months in the House of Correction for theft. In March of 1972, trespass to a building, 10 days in the House of Correction. February, 1973, theft reduced to petty theft, one year’s probation with restitution of $25. A disorderly conduct charge in May of 1973, a battery with 2 years’ probation, and theft, one year’s probation concurrent. April 1974, a burglary charge with a plea of guilty, and probation revocation; 5 months in the County Jail. The record imports verity. A claim that the record is in error in showing that the court sentenced the defendant to one year in the Cook County jail and that the defendant was present at the time was not presented to the trial court. The defendant had a fair trial and competent counsel. At the conclusion of the trial the court pronounced judgment including the sentence. The judgment is affirmed. Judgment affirmed. GOLDBERG, P. J., concurs.